Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 6-15 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a structure comprising:
“a first conductor going through a semiconductor layer in the second substrate; and a conductive connection that connects the first conductor to a conductive feature in the device layer; and
a semiconductor fin extending above the front side of the second substrate, wherein a top
surface of the first conductor is lower than a top surface of the semiconductor fin”.
Claims 2-4 and 6-10 depend from claim 1, and therefore, are allowed for the same reason as claim 1.

Regarding claim 11: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a structure comprising:
“wherein the second substrate includes a layer of semiconductor material at the front side of the second substrate;
a metal feature extending from the back side of the first substrate to the front side of the second substrate;
a liner layer surrounding the metal feature, wherein the layer of semiconductor material is in direct contact with left and right sides of the liner layer,
a device layer over the front side of the second substrate and over the metal feature; and a multilayer interconnect over the device layer”.

Claims 12-15 depend from claim 11, and therefore, are allowed for the same reason as claim 11.

Regarding claim 21: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a structure comprising:
“a second redistribution layer at the front side of the first substrate, and a first semiconductor layer sandwiched between the first and the second redistribution layers:
a second substrate having a front side and a back side, wherein the back side of the second substrate is bonded to the back side of the first substrate; 
a device layer over the front side of the second substrate; and 


Claims 22-26 depend from claim 21, and therefore, are allowed for the same reason as claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826